        Case 1:17-cr-00477-PAE Document 153 Filed 07/09/21 Page 1 of 1


                   BACHNER & WEINER, P.C.
                                 ATTORNEYS AT LAW
                                   39 BROADWAY
                                    SUITE 1610
                             NEW YORK, NEW YORK 10006
                                               
                              TELEPHONE: (212) 344-7778
                              FACSIMILE: (212) 344-7774
                                               
                                                    
 MICHAEL F. BACHNER*

  HOWARD WEINER**

   *ALSO ADMITTED IN NJ
**ALSO ADMITTED IN CA & NJ




                             July 8, 2021

Honorable Paul A. Engelmayer
District Judge
U.S. District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    U.S. v. Jason Nissen, 17-cr-477 (PAE)

Dear Judge Engelmayer:

       I write with the consent of AUSA Lara Pomerantz and Probation Officer Jennifer
Connelly to respectfully request the return of Mr. Nissen’s passport, surrendered as a
condition of his release on bail. Your Honor previously indicated that a request seeking
the same relief could be refiled after Mr. Nissen surrendered to the Bureau of Prisons
(Docket Entry Nos. 79, 80). Mr. Nissen is currently completing the custodial portion of
his sentence at a halfway house.


                                     Respectfully submitted,
                                     /s/ Howard Weiner _
                                     Howard Weiner




  GRANTED. The Clerk of Court is requested to terminate the motion at Dkt. No. 152.


                                                                               7/9/2021
                                    SO ORDERED.

                                                        
                                                 __________________________________
                                                       PAUL A. ENGELMAYER
                                                       United States District Judge
